DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 16 July 2021 have been entered.  Claims 1, 11, and 16 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 11, and 16 being independent.

Response to Arguments
Applicant's arguments filed 16 July 2021 have been fully considered but they are not persuasive. 
With respect to the outstanding 112 issues, Applicant argues that “¶ [0051] goes on to state that this processing occurs “all within” the module’s regular processing interval, during which interval many things occur, including periodically obtaining sensor data. In order to advance prosecution, Applicant has amended the claims to instead recite “periodically obtained . . . sensor data.” Support can be found at least at ¶ [0033] of the Specification as well at the previous referenced ¶ [0051]”. Examiner notes that this is a mischaracterization of ¶ [0051], which states: “The EKF is able to "go back in time" and use the rewind buffer to reprocess the state estimate based on the late measurement, all within its regular processing interval”; Examiner notes again that this is merely a discussion pertaining to processing done by the rewind buffer, not obtaining sensor data, which can be accomplished within some interval of time. Nothing here is obtaining sensor data, as is claimed. It follows that the 112 rejections are maintained for at least the above reasons.
Applicant argues that “Roberts does not teach or suggest a state-based estimation of the orientation of the display that is periodically updated based upon periodically obtained absolute and relative orientation sensor data” and that “Roberts does indeed describe a system that continuously displays such data as it has available. See Roberts at § 1. However, Roberts fails to teach or suggest that a state-based estimation of the orientation of the display is periodically updated based on periodically obtained absolute and relative orientation sensor data. In fact, Roberts only states that the pose must be determined, and goes on to state that “opportunistic, vision-based azimuth detection” (such as, for example, horizon-matching or landmark matching; see Roberts at § 3) is used. As noted in the previous response, such opportunistic techniques rely on data that is only sometimes available (see Roberts at § 2 (“Our system makes use of these vision-based measurements opportunistically, since they may not always be available ”) emphasis added), they are particularly unsuitable for state-based estimation, where an estimated state is periodically blended with new sensor data. As such Roberts does not teach or suggest periodically updating the state-based estimation of orientation as recited in the claims as amended, but rather a vision-based pose estimation where updates occur sporadically if at all, based on singular events”. Examiner notes that Applicant appears to be arguing that specifically Roberts does not teach a regularly occurring update, which is not claimed, but also Examiner notes is indeed taught by Roberts, for example in cited section 4, which recites: “methodology supports rapid assessment of current algorithm performance using both live and reusable data and allows us to continually track algorithm improvements”. Thus, Examiner maintains that the claimed limitations are taught by the cited references.
Applicant further argues that “it would be improper to modify the teachings of Roberts to support a state-based estimation of the orientation of the display that is periodically updated based upon periodically obtained absolute and relative orientation sensor data. Such a modification would impermissibly change the principle of operation of the opportunistic, vision-based azimuth detection that is described in Roberts”. Examiner respectfully disagrees that this is the case and thus disagrees with the notion that the Roberts reference has been in some way modified. 
For the remaining claims, Applicant argues for their allowance for the same reasons as above. It follows that all remaining claims remain rejected for at least the above reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 16 have each been amended to recite the limitation: “wherein the state based-estimation of the orientation of the display is periodically updated based upon periodically obtained absolute and relative orientation sensor data”. Examiner finds no mention of any periodically obtained data, much less periodically obtained absolute and relative orientation sensor data. While Paragraph [0051] of the specification, mentioned by applicant as support, mentions the term “regular processing interval”, it is not in the context of the obtaining of said sensor data. Examiner reproduces the context here: “EKF is able to "go back in time" and use the rewind buffer to reprocess the state estimate based on the late measurement, all within its regular processing interval
The remaining claims each depend from one of the aforementioned independent claims and are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (NPL: Testing and Evaluation of a Wearable Augmented Reality System for Natural Outdoor Environments), hereinafter Roberts.
Regarding claim 1, Roberts discloses a head-mounted display for a user, comprising: a display screen positioned in the line of sight of the user (Abstract: system combines a novel pose estimation capability, a helmet-mounted see-through display, and a wearable processing unit to accurately overlay geo-registered iconography (e.g., navigation waypoints, sensor points of interest, blue forces, aircraft) on the soldier’s view of reality); a processor (Abstract: system combines a novel pose estimation capability, a helmet-mounted see-through display, and a wearable processing unit to accurately overlay geo-registered iconography (e.g., navigation waypoints, sensor points of interest, blue forces, aircraft) on the soldier’s view of reality; Section 2: helmet kit houses a sensor module and see-through display (full-color, >2000fL, 40ºx30º) 1 . Internal to the sensor module are accelerometers, angular rate sensors, magnetometers, a pressure sensor, a forward-looking camera, and a GPS receiver. The body-worn processing unit2 receives sensor data from the helmet kit, processes the data to generate helmet pose, and renders tactically-relevant information on the helmet kit’s see-through display); one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the processor to: determine the user’s pose azimuth based on updating a state-based estimation of an orientation of the display, wherein the state based-estimation of the orientation of the display is periodically updated based upon periodically obtained absolute and relative orientation sensor data (Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective; Section 3: the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment… system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness. We have constructed our sensor-fusion framework with the inherent flexibility to incorporate these vision-based absolute azimuth inputs as well as potential future inputs (e.g., celestial sensing); Section 4: implemented a comprehensive test and evaluation process to assess algorithm performance in the lab and in the field. With each newly developed set of algorithms, we create a system software build executable. We first run the build in a lab test harness capable of processing previously collected raw sensor data sequences. This ‘reusable data’ process allows us to identify fundamental issues with the new algorithms and gain general insight into system performance prior to physical field testing. Once the build passes this check, we load the build onto the ULTRA-Vis system and proceed to the field to carry out a series of controlled and free-form evaluation sequences. We assess algorithm performance against a set of test metrics that enable us to efficiently identify algorithm deficiencies. Additionally, raw helmet kit sensor data is stored in a reusable data format that supports future in-the-lab software build performance evaluations. This methodology supports rapid assessment of current algorithm performance using both live and reusable data and allows us to continually track algorithm improvements); display, on the display screen, at least a portion of a situational awareness ring, wherein the situational awareness ring is centered on the user's location, wherein the situational awareness ring displays a plurality of geo-registered icons representing a corresponding plurality of points of interest, wherein each icon is positioned on the situational awareness ring in a position corresponding to the bearing of the corresponding point of interest relative to the pose azimuth of the user (Fig. 3; Section 2.1: Geo-registered icons are rendered within the field-of-view of the display (delineated by the green boundary in Figure 3). We use DOD-standard MIL-STD-2525C symbology, which distinguishes between hostile, friendly, neutral, and unknown symbols based on shape and color. The situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display; Section 2.2: ULTRA-Vis supports increased team operational tempo during dismounted movement and navigation. The image in Figure 4a represents a soldier’s arrival at a navigation waypoint during a tactical maneuver. The soldier’s next waypoint is automatically projected in his environment (and easily identified on the situational awareness ring), enabling him to quickly orient himself and initiate movement. He does not need to halt, study his map, or check his compass. The soldier’s directional azimuth, current position, and objective are always displayed); dynamically update the rotation of the situational awareness ring based on the user's pose azimuth such that a heading corresponding to a user's line of sight remains at a fixed point on the situational awareness ring as the user's pose azimuth changes (Fig. 4; Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective. His next waypoint, or other icon of interest, serves as a directional beacon regardless of occlusions to his view or obstacles to his forward progress); dynamically update the positions of the plurality of icons based on updated bearings to the plurality of points of interest as the plurality of points of interest move relative to the user (Fig. 3; Section 2.1: use DOD-standard MIL-STD-2525C symbology, which distinguishes between hostile, friendly, neutral, and unknown symbols based on shape and color. The situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly).
Regarding claim 2, Roberts discloses the head-mounted display of claim 1, wherein the user's pose azimuth is determined based on updating the state-based estimation of the orientation of the display using data received from a relative orientation sensor (Section 1: One of the enabling technologies for ULTRA-Vis is accurate and robust estimation of soldier head pose (position and orientation). We estimate pose using lightweight helmet-mounted sensors and a sensor-fusion framework that integrates inertial, magnetic, pressure, GPS, and computer vision data. We have developed this framework with inherent flexibility to accept terrain-based digital elevation data and to leverage opportunistic vision-based azimuth detection methodologies to achieve high geo-registration accuracy even when accelerometer and/or magnetometer measurements are unusable (i.e., during high dynamic conditions or when the Earth’s magnetic field is disturbed). Our technology augments the conventional suite of measurements in standard off-the-shelf inertial navigation solutions with vision-based ones; Section 3: system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package).
Regarding claim 3, Roberts discloses the head-mounted display of claim 2, wherein the user's pose azimuth is determined further based on updating the state-based estimation of the orientation of the display using data received from an absolute orientation sensor (Section 3: INS-GPS solution is designed to address head tracking of a person walking over arbitrary outdoor environments, so we designed it to take advantage of various assumptions that are valid in this operating condition (e.g., kinematics constraints, the nature of magnetic disturbances, and the nature of dynamic disturbances). In addition, we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness).
Regarding claim 5, Roberts discloses the head-mounted display of claim 1, wherein the updated bearings to the plurality of points of interest are determined based on updating a state- pose estimation problem is challenging on numerous fronts. Our application is optical see-through (as opposed to video see-through). We must achieve high icon geo-registration accuracy and low end-to-end system latency so that icons track well with the observed real-world environment. Additionally, the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment. (The system may, however, make use of any instrumentation or information that is already part of the environment or commonly available, such as signals from Global navigation satellite systems (GNSS) and/or known landmark location information).
Regarding claim 6, Roberts discloses the head-mounted display of claim 5, wherein the updated bearings to the plurality of points of interest are further determined based on updating a state-based estimation of the position of the display using data received from an absolute position sensor (Abstract: achieve accurate pose estimation through fusion of inertial, magnetic, GPS, terrain data, and computer-vision inputs. We leverage a helmet-mounted camera and custom computer vision algorithms to provide terrain-based measurements of absolute orientation (i.e., orientation of the helmet with respect to the earth). These orientation measurements, which leverage mountainous terrain horizon geometry and mission planning landmarks, enable our system to operate robustly in the presence of external and body-worn magnetic disturbances; Section 3: we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems).
Regarding claim 8, Roberts discloses the head-mounted display of claim 1, wherein at least one icon of the plurality of icons corresponds to an aircraft, and wherein the icon further includes indicia of an altitude of the aircraft (Fig. 4; Section 2.1: Geo-registered icons and those on the situational awareness ring are displayed with range information from the user, and in some cases elevation (for aircraft icons); Section 2.2: ULTRA-Vis, through its enabling technologies and intuitive user interface, will enhance dismount soldier mission effectiveness. Examples include providing high-accuracy heads-up situational awareness of ground blue forces, terrain landmarks, and sensor points of interest; increasing the tempo of navigation; and providing geo-spatial understanding of aircraft assets and their respective attributes…Often, mission success for a soldier depends on his ability to effectively manage airspace for numerous aircraft and to orchestrate aircraft movement in support of ground forces and sensor assets. Some mission profiles mandate unaided visual acquisition of an aircraft. Aircraft that broadcast their location in CoT format can be geo-referenced by ULTRA-Vis, even if the aircraft is out of visual range (Figure 4b). Once in visual range, finding the aircraft can still be very challenging due to occlusions (e.g., clouds, terrain) or other sensory challenges (e.g., acoustic multi-path effects). ULTRA-Vis enables rapid vectoring of a soldier’s head to the locations of aircraft assets and immediate user understanding of aircraft attributes (e.g., call sign, altitude)).
Regarding claim 9, Roberts discloses the head-mounted display of claim 1, wherein the entire situational awareness ring is displayed on the display (Fig. 3; Section 2.1: situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display. Icons swing around the ring in response to user rotation. Geo-registered icons and those on the situational awareness ring are displayed with range information from the user, and in some cases elevation (for aircraft icons); Section 2.2: soldier’s next waypoint is automatically projected in his environment (and easily identified on the situational awareness ring), enabling him to quickly orient himself and initiate movement).
Regarding claim 10, Roberts discloses the head-mounted display of claim 9, wherein the user's position is displayed in the center of the situational awareness ring, and wherein the user's heading is displayed above the situational awareness ring (Fig. 3; Section 2.1: situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display).
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 12, Roberts discloses the method of claim 11, wherein the user's pose azimuth is determined based on updating the state-based estimation of the orientation of the display using data received from a relative orientation sensor and an absolute orientation sensor (Section 1: One of the enabling technologies for ULTRA-Vis is accurate and robust estimation of soldier head pose (position and orientation). We estimate pose using lightweight helmet-mounted sensors and a sensor-fusion framework that integrates inertial, magnetic, pressure, GPS, and computer vision data. We have developed this framework with inherent flexibility to accept terrain-based digital elevation data and to leverage opportunistic vision-based azimuth detection methodologies to achieve high geo-registration accuracy even when accelerometer and/or magnetometer measurements are unusable (i.e., during high dynamic conditions or when the Earth’s magnetic field is disturbed). Our technology augments the conventional suite of measurements in standard off-the-shelf inertial navigation solutions with vision-based ones;  system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package…INS-GPS solution is designed to address head tracking of a person walking over arbitrary outdoor environments, so we designed it to take advantage of various assumptions that are valid in this operating condition (e.g., kinematics constraints, the nature of magnetic disturbances, and the nature of dynamic disturbances). In addition, we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness).
Regarding claim 13, Roberts discloses the method of claim 12, wherein the updated bearings to the plurality of points of interest are determined based on updating a state-based estimation of the position of the display using data received from a relative position sensor and an absolute position sensor (Abstract: achieve accurate pose estimation through fusion of inertial, magnetic, GPS, terrain data, and computer-vision inputs. We leverage a helmet-mounted camera and custom computer vision algorithms to provide terrain-based measurements of absolute orientation (i.e., orientation of the helmet with respect to the earth). These orientation measurements, which leverage mountainous terrain horizon geometry and mission planning landmarks, enable our system to operate robustly in the presence of external and body-worn magnetic disturbances; Section 3: pose estimation problem is challenging on numerous fronts. Our application is optical see-through (as opposed to video see-through). We must achieve high icon geo-registration accuracy and low end-to-end system latency so that icons track well with the observed real-world environment. Additionally, the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment. (The system may, however, make use of any instrumentation or information that is already part of the environment or commonly available, such as signals from Global navigation satellite systems (GNSS) and/or known landmark location information…we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness).
Regarding claim 15, Roberts discloses the method of claim 11, wherein at least one icon of the plurality of icons corresponds to a movement objective of the user (Fig. 4; Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective. His next waypoint, or other icon of interest, serves as a directional beacon regardless of occlusions to his view or obstacles to his forward progress).
Regarding claim 16, Roberts discloses one or more non-transitory computer-readable media storing computer executable instructions that, when executed by a processor (Abstract: system combines a novel pose estimation capability, a helmet-mounted see-through display, and a wearable processing unit to accurately overlay geo-registered iconography (e.g., navigation waypoints, sensor points of interest, blue forces, aircraft) on the soldier’s view of reality; Section 2: helmet kit houses a sensor module and see-through display (full-color, >2000fL, 40ºx30º) 1 . Internal to the sensor module are accelerometers, angular rate sensors, magnetometers, a pressure sensor, a forward-looking camera, and a GPS receiver. The body-worn processing unit2 receives sensor data from the helmet kit, processes the data to generate helmet pose, and renders tactically-relevant information on the helmet kit’s see-through display), perform a method of displaying a situational-awareness ring, comprising the steps of: determining a user’s pose azimuth based on updating a state-based estimation of an orientation of the head-mounted display, wherein the state based-estimation of the orientation of the display is periodically updated based upon periodically obtained absolute and relative orientation sensor data (Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective; Section 3: the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment… system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness. We have constructed our sensor-fusion framework with the inherent flexibility to incorporate these vision-based absolute azimuth inputs as well as potential future inputs (e.g., celestial sensing); Section 4: implemented a comprehensive test and evaluation process to assess algorithm performance in the lab and in the field. With each newly developed set of algorithms, we create a system software build executable. We first run the build in a lab test harness capable of processing previously collected raw sensor data sequences. This ‘reusable data’ process allows us to identify fundamental issues with the new algorithms and gain general insight into system performance prior to physical field testing. Once the build passes this check, we load the build onto the ULTRA-Vis system and proceed to the field to carry out a series of controlled and free-form evaluation sequences. We assess algorithm performance against a set of test metrics that enable us to efficiently identify algorithm deficiencies. Additionally, raw helmet kit sensor data is stored in a reusable data format that supports future in-the-lab software build performance evaluations. This methodology supports rapid assessment of current algorithm performance using both live and reusable data and allows us to continually track algorithm improvements); displaying, on a display screen, at least a portion of the situational awareness ring, wherein the situational awareness ring displays a plurality of geo-registered icons representing a corresponding plurality of points of interest, wherein each icon is positioned on the situational awareness ring in a position corresponding to the bearing of the corresponding point of interest relative to the pose azimuth of the display (Fig. 3; Section 2.1: Geo-registered icons are rendered within the field-of-view of the display (delineated by the green boundary in Figure 3). We use DOD-standard MIL-STD-2525C symbology, which distinguishes between hostile, friendly, neutral, and unknown symbols based on shape and color. The situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display; Section 2.2: ULTRA-Vis supports increased team operational tempo during dismounted movement and navigation. The image in Figure 4a represents a soldier’s arrival at a navigation waypoint during a tactical maneuver. The soldier’s next waypoint is automatically projected in his environment (and easily identified on the situational awareness ring), enabling him to quickly orient himself and initiate movement. He does not need to halt, study his map, or check his compass. The soldier’s directional azimuth, current position, and objective are always displayed); dynamically updating the rotation of the situational awareness ring based on the display's pose azimuth such that a heading corresponding to an orientation of the display remains at a fixed point on the situational awareness ring as the display's pose azimuth changes (Fig. 4; Section 2.2: soldier’s directional azimuth, current position, and objective are always displayed. If asked to report his location, the soldier can give a status update without stopping or otherwise taking his attention away from his current field of view. If the soldier encounters an obstacle to movement, he can easily detour or bypass the obstacle without losing his orientation to the movement objective. His next waypoint, or other icon of interest, serves as a directional beacon regardless of occlusions to his view or obstacles to his forward progress); dynamically updating the positions of the plurality of icons on the situational awareness ring based on updated bearings to the plurality of points of interest as the plurality of points of interest move relative to the display (Fig. 3; Section 2.1: use DOD-standard MIL-STD-2525C symbology, which distinguishes between hostile, friendly, neutral, and unknown symbols based on shape and color. The situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly).
Regarding claim 19, Roberts discloses the media of claim 16, wherein at least one icon of the plurality of icons corresponds to an aircraft, and wherein the icon further includes indicia of an altitude of the aircraft (Fig. 4; Section 2.1: Geo-registered icons and those on the situational awareness ring are displayed with range information from the user, and in some cases elevation (for aircraft icons); Section 2.2: ULTRA-Vis, through its enabling technologies and intuitive user interface, will enhance dismount soldier mission effectiveness. Examples include providing high-accuracy heads-up situational awareness of ground blue forces, terrain landmarks, and sensor points of interest; increasing the tempo of navigation; and providing geo-spatial understanding of aircraft assets and their respective attributes…Often, mission success for a soldier depends on his ability to effectively manage airspace for numerous aircraft and to orchestrate aircraft movement in support of ground forces and sensor assets. Some mission profiles mandate unaided visual acquisition of an aircraft. Aircraft that broadcast their location in CoT format can be geo-referenced by ULTRA-Vis, even if the aircraft is out of visual range (Figure 4b). Once in visual range, finding the aircraft can still be very challenging due to occlusions (e.g., clouds, terrain) or other sensory challenges (e.g., acoustic multi-path effects). ULTRA-Vis enables rapid vectoring of a soldier’s head to the locations of aircraft assets and immediate user understanding of aircraft attributes (e.g., call sign, altitude)).
Regarding claim 20, Roberts discloses the media of claim 16, wherein the entire situational awareness ring is displayed on the display (Fig. 3; Section 2.1: situational awareness ring is an intuitive tool that offers the user a dynamic realtime 360° understanding of where friendlies, enemies, and other points of interest are located. At the center of the ring is the user’s Military Grid Reference (MGR) coordinate. Located above the ring is the user’s heading (on-the-fly configurable as magnetic or true). On each side of the heading value is a line delimiting the extremes of the see-through display. Icons swing around the ring in response to user rotation. Geo-registered icons and those on the situational awareness ring are displayed with range information from the user, and in some cases elevation (for aircraft icons); Section 2.2: soldier’s next waypoint is automatically projected in his environment (and easily identified on the situational awareness ring), enabling him to quickly orient himself and initiate movement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, in view of Ali et al. (US Pub. 2015/0354951), hereinafter Ali.
Regarding claim 4, Roberts discloses the head-mounted display of claim 2. 
Roberts does not explicitly disclose wherein the state-based estimation of the orientation of the display is an Extended Kalman Filter-based estimation of the orientation of the display. 
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising wherein the state-based estimation of the orientation of the display is an Extended Kalman Filter-based estimation of the orientation of the display (Paragraph [0096]: When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Roberts with the features wherein the state-based estimation of the orientation of the display is an Extended Kalman Filter-based estimation of the orientation of the display as taught by Ali.
Regarding claim 7, Roberts discloses the head-mounted display of claim 5.
Roberts does not explicitly disclose wherein the state-based estimation of the position of the display is an Extended Kalman Filter-based estimation of the position of the display. 
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising wherein the state-based estimation of the position of the display is an Extended Kalman Filter-based estimation of the position of the display (Paragraph [0096]: When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Roberts with the features wherein the state-based estimation of the position of the display is an Extended Kalman Filter-based estimation of the position of the display as taught by Ali.
Regarding claim 14, Roberts discloses the method of claim 13. 
Roberts does not explicitly disclose wherein the state-based estimation of the orientation of the display and the state-based estimation of the position of the display are an Extended Kalman Filter-based estimation of the position and orientation of the display. 
 When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Roberts with the features wherein the state-based estimation of the orientation of the display and the state-based estimation of the position of the display are an Extended Kalman Filter-based estimation of the position and orientation of the display as taught by Ali.
Regarding claim 17, Roberts discloses the media of claim 16, wherein the display's pose azimuth is determined based on updating an estimation of the orientation of the display using data received from a relative orientation sensor and an absolute orientation sensor (Section 1: One of the enabling technologies for ULTRA-Vis is accurate and robust estimation of soldier head pose (position and orientation). We estimate pose using lightweight helmet-mounted sensors and a sensor-fusion framework that integrates inertial, magnetic, pressure, GPS, and computer vision data. We have developed this framework with inherent flexibility to accept terrain-based digital elevation data and to leverage opportunistic vision-based azimuth detection methodologies to achieve high geo-registration accuracy even when accelerometer and/or magnetometer measurements are unusable (i.e., during high dynamic conditions or when the Earth’s magnetic field is disturbed). Our technology augments the conventional suite of measurements in standard off-the-shelf inertial navigation solutions with vision-based ones; Section 3: system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package…INS-GPS solution is designed to address head tracking of a person walking over arbitrary outdoor environments, so we designed it to take advantage of various assumptions that are valid in this operating condition (e.g., kinematics constraints, the nature of magnetic disturbances, and the nature of dynamic disturbances). In addition, we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness). 
Roberts does not explicitly disclose Extended Kalman Filter-based estimation.
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising an Extended Kalman Filter-based estimation of the orientation of the display (Paragraph [0096]: When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that 
Regarding claim 18, Roberts discloses the media of claim 16, wherein the updated bearings to the plurality of points of interest are determined based on updating an estimation of the position of the display using data received from a relative position sensor and an absolute position sensor (Abstract: achieve accurate pose estimation through fusion of inertial, magnetic, GPS, terrain data, and computer-vision inputs. We leverage a helmet-mounted camera and custom computer vision algorithms to provide terrain-based measurements of absolute orientation (i.e., orientation of the helmet with respect to the earth). These orientation measurements, which leverage mountainous terrain horizon geometry and mission planning landmarks, enable our system to operate robustly in the presence of external and body-worn magnetic disturbances; Section 3: pose estimation problem is challenging on numerous fronts. Our application is optical see-through (as opposed to video see-through). We must achieve high icon geo-registration accuracy and low end-to-end system latency so that icons track well with the observed real-world environment. Additionally, the low-SWAP requirement to be soldier-wearable and the go-anywhere/anytime nature of the intended CONOPS result in our particular pose estimation problem having the highest degree of difficulty. Our system must (1) track the position and orientation of the soldier’s head quickly and precisely; (2) it must do so using relatively low-cost, low-SWAP sensors in a ruggedized package; and (3) it must operate in any arbitrary outdoor environment without requiring specific preparation or instrumentation of the environment. (The system may, however, make use of any instrumentation or information that is already part of the environment or commonly available, such as signals from Global navigation satellite systems (GNSS) and/or known landmark location information…we designed our solution to take advantage of measurements from sources other than the conventional suite of sensors available in an off-the-shelf INS-GPS system. For instance, we take advantage of DTED information to provide a stable measurement of altitude. Most importantly, we leverage a camera and custom computer vision algorithms to provide extra measurements of absolute orientation that allow our system to reach levels of performance that are not possible with off-the-shelf INS-GPS systems…system then matches features in the current helmet kit camera frame to features in the landmarked frame to provide an absolute orientation estimate. The user would perform this operation at a point during his mission when he is relatively stationary (i.e., in an overwatch position) and needs to acquire high accuracy geo-spatial situational awareness). 
Roberts does not explicitly disclose an Extended Kalman Filter-based estimation.
However, Ali teaches navigation techniques (Paragraph [0096]), further comprising an Extended Kalman Filter-based estimation of the position of the display (Paragraph [0096]: When the method presented herein is combined in any way with a navigation solution whether 2D or 3D, this navigation solution can use any type of state estimation or filtering techniques. The state estimation technique can be linear, nonlinear or a combination thereof. Different examples of techniques used in the navigation solution may rely on a Kalman filter, an Extended Kalman filter, a non-linear filter such as a particle filter, or an artificial intelligence technique such as Neural Network or Fuzzy systems. The state estimation technique used in the navigation solution can use any type of system and/or measurement models). Ali teaches that this will allow for real time output (Paragraph [0071]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Roberts with the features an Extended Kalman Filter-based estimation of the position of the display as taught by Ali.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613